Case 1:21-cr-20001-MGC Document 27 Entered on FLSD Docket 05/27/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                  CASE NO.:      21-CR-20001-MGC


  UNITED STATES OF AMERICA,

  v.

  DIAMOND BLUE SMITH,
                    Defendant,
  _________________________________/

       DEFENDANT DIAMOND BLUE SMITH’S UNOPPOSED MOTION TO MODIFY
                     CONDITION OF PRETRIAL RELEASE

       DEFENDANT DIAMOND BLUE SMITH respectfully requests the Court to modify his

  conditions of pretrial release by allowing him to reside with his girlfriend and their newborn son.

  The grounds for this motion are as follows:

       1. On October 8, 2020, the Court granted pretrial release for Diamond Blue Smith on $250,000

          PSB with standard conditions.

       2. Mr. Smith’s girlfriend Caroline Torres recently gave birth to their son. Mr. Smith wishes to

          move into Ms. Torres’ home located at 18031 NW 87th Court, Hialeah, Florida, 33018 and

          live with her and their child.

       3. Probation officer Nelson Valenzuela confirmed that Mr. Smith is compliant with all

          conditions of release, and he does not oppose this motion.



          WHEREFORE, Mr. Smith moves the Court to modify his conditions of pretrial release to

  allow him to reside at 18031 NW 87th Court.




                                                   1
Case 1:21-cr-20001-MGC Document 27 Entered on FLSD Docket 05/27/2021 Page 2 of 2




                                LOCAL RULE 88.9 CERTIFICATION

         I CERTIFY that I discussed this motion with Assistant U.S. Attorney Aimee Jimenez

  who advised that she does not oppose this relief.


                                                      Submitted by:

                                                      /s/ Adriana Collado-Hudak
                                                      Fla. Bar No. 830461
                                                      Greenspoon Marder LLP
                                                      600 Brickell Avenue
                                                      36th Floor
                                                      Miami, FL 33131
                                                      305-789-2713
                                                      adriana.collado-hudak@gmlaw.com



                                    CERTIFICATE OF SERVICE

         I CERTIFY that I filed a copy of the foregoing via CM/ECF on May 27, 2021, and it was

  thereby served on all parties of record.

                                                      /s/ Adriana Collado-Hudak
                                                      Fla. Bar No. 830461




                                                  2
